— In an action based upon an alleged breach of a separation agreement, defendant appeals from an order of the Supreme Court, Nassau County, dated December 15, 1980 which granted the plaintiff’s motion to strike the defendant’s answer and direct that plaintiff “have an inquest against the defendant.” Order reversed, with $50 costs and disbursements, motion denied and answer reinstated. An examination before trial shall proceed at the place designated in the order dated October 9, 1980, at a time to be fixed in a written notice of not less than 10 days, to be given by the plaintiff, or at such other time and place as the parties may agree. Striking a pleading for failure to comply with an order of disclosure is a severe penalty not warranted by this record (see Ortiz v New York City Health & Hosps. Corp., 72 AD2d 741). Rabin, J. P., Cohalan, Weinstein and Thompson, JJ., concur.